[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER ON DEFENDANT'S MOTION FOR ALIMONY PENDENTE LITE
After a full hearing on the defendant's motion for alimony pendente lite, the parties present and represented by counsel, the court, pursuant to Gen. Stat. Sec. 46b-83, and applying the criteria set forth in Gen. Stat. Sec. 46b-82, I finds that, under the facts and circumstances in this case, alimony pendente lite in the amount of $1,500.00 per week is fair and equitable.
Accordingly, the plaintiff is ordered to pay to the defendant as alimony pendente lite the sum of $1,500.00, retroactive to January 19, 1993.
SPALLONE, STATE TRIAL REFEREE